Exhibit 10.1

Talen Energy

2015 Stock Incentive Plan

Restricted Stock Unit Agreement

Participant:

Date of Grant:

Number of RSUs:

1. Grant of RSUs. The Company hereby grants the number of restricted stock units
(“RSUs”) listed above to the Participant, on the terms and conditions
hereinafter set forth. This grant is made pursuant to the terms of the Talen
Energy 2015 Stock Incentive Plan (the “Plan”), which Plan, as amended from time
to time, is incorporated herein by reference and made a part of this Agreement.
Except as provided herein, each RSU represents the unfunded, unsecured right of
the Participant to receive a Share on the date(s) specified herein. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan.

2. Vesting/Form and Timing of Issuance or Transfer.

(a) Subject to the Participant’s continued Employment with the Company and its
Affiliates through the vesting date set forth on Exhibit A attached hereto (the
“Vesting Date”), and subject to Section 2(b) hereof, 100% of the RSUs shall vest
upon the Vesting Date and the Company shall, within 30 days following the
Vesting Date, issue or cause there to be transferred to the Participant the
corresponding number of Shares equal to the number of vested RSUs. Subject to
Section 2(d) below, upon the Participant’s termination of Employment with the
Company or any Affiliate for any reason other than due to a Qualifying
Termination, all RSUs that did not become vested on or prior to such date shall
immediately terminate and be forfeited without consideration and no Shares shall
be delivered hereunder.

(b) Upon the consummation of the proposed transaction contemplated by that
certain Agreement and Plan of Merger dated as of June 2, 2016 by and among the
Company and the other parties thereto (the “Transaction”) prior to the Vesting
Date, all RSUs shall convert into the right to receive an amount in cash,
subject to the terms and conditions of this Agreement, with a value equal to the
product of the number of RSUs listed above and $14.00, payable within 30 days
following the Vesting Date or sooner in accordance with Section 2(d) hereof. Any
RSUs converted to a cash-settled award pursuant to this Section 2(b) shall
continue to be subject to the terms and conditions of this Agreement and will be
referred herein as “RSUs”. Subject to Section 2(d) below, upon the Participant’s
termination of Employment with the Company or any Affiliate for any reason other
than due to a Qualifying Termination, all RSUs that did not become vested on or
prior to such date shall immediately terminate and be forfeited without
consideration and no cash shall be delivered hereunder.

(c) RSUs granted pursuant to this Agreement will be extinguished upon the
settlement thereof into Shares or cash in accordance with Section 2 of this
Agreement.

(d) Notwithstanding Sections 2(a) or 2(b) hereof, 100% of the outstanding RSUs
shall vest upon (i) the Participant’s termination of Employment by the Company
and its



--------------------------------------------------------------------------------

Affiliates without Cause or by the Participant with Good Reason or (ii) the
Participant’s termination of Employment due to death, Disability, or Retirement
(each of the termination events described under clause (i) and (ii) being a
“Qualifying Termination”). The Shares or cash underlying the RSUs that vest in
accordance with the preceding sentence shall be delivered to the Participant
within 30 days following the date of the Participant’s termination of
Employment.

(e) For purposes of this Agreement:

(i) “Cause” shall mean “Cause” as defined in any employment, severance, or
similar agreement then in effect between the Participant and any of the Company
or its Affiliates, or, if no such agreement containing a definition of “Cause”
is then in effect or if such term is not defined therein, “Cause” shall mean
(i) Participant’s engagement in misconduct which is materially injurious to the
Company or its Affiliates, (ii) Participant’s insubordination after clear and
lawful direction, (iii) Participant’s commission of a felony in the performance
of duties to the Company, (iv) Participant’s commission of an act or acts
constituting any fraud against, or embezzlement from the Company or any of its
Affiliates, (v) Participant’s material breach of any confidentiality or
non-competition covenant entered into between the Participant and the Company,
or (vi) Participant’s employment with a competitor while employed by the
Company. The determination of the existence of Cause shall be made by the
Committee in good faith, which determination shall be conclusive for purposes of
this Agreement.

(ii) “Good Reason” shall mean “Good Reason” or such similar concept as defined
in any employment, severance, or similar agreement then in effect between the
Participant and any of the Company or its Affiliates, or, if no such agreement
containing a definition of “Good Reason” is then in effect or if such term is
not defined therein, “Good Reason” shall mean without the Participant’s consent,
(i) a change caused by the Company in the Participant’s duties and
responsibilities which is materially inconsistent with the Participant’s
position at the applicable entity that is a member of the Company Group, (ii) a
material reduction in the Participant’s annual base salary, annual incentive
compensation opportunity or other employee benefits (excluding any such
reduction that is part of a plan to reduce annual base salaries, annual
incentive compensation opportunities or other employee benefits of comparably
situated employees of any entity that is a member of the Company Group
generally), or (iii) a relocation of the Participant’s principal place of
employment to a location that is more than 50 miles from the Participant’s
current principal place of employment; provided that, notwithstanding anything
to the contrary in the foregoing, the Participant shall only have “Good Reason”
to terminate employment following the applicable entity’s failure to remedy the
act which is alleged to constitute “Good Reason” within thirty (30) days
following such entity’s receipt of written notice from the Participant
specifying such act, so long as such notice is provided within sixty (60) days
after such event has first occurred.

(iii) “Retirement” shall mean the Participant’s termination of Employment at a
time when the Participant is age 55 or older.

3. Dividend Equivalent RSUs. RSUs shall not pay cash dividends. Prior to the
consummation of the Transaction, the Participant shall be entitled to receive
additional RSUs equal to the number of whole Shares that could have been
purchased on the date that any dividends on Shares may be paid, at the Fair
Market Value of Shares on that date, as if the dollar amount of any ordinary
dividends that are declared on Shares applied to the Shares underlying the RSUs.
All such additional RSUs shall be subject to the same terms and

 

2



--------------------------------------------------------------------------------

conditions applicable herein to the underlying RSUs, including terms and
conditions related to vesting of RSUs. Notwithstanding the foregoing, if on any
date while RSUs are outstanding hereunder the Company shall pay any
extraordinary dividend on the Shares, the Committee shall equitably adjust the
outstanding RSUs pursuant to Section 10 of the Plan.

4. No Right to Continued Employment. The granting of RSUs evidenced by this
Agreement shall impose no obligation on the Company or any Affiliate to continue
the Employment of the Participant and shall not lessen or affect the Company’s
or its Affiliate’s right to terminate the Employment of such Participant.

5. No Rights of a Shareholder. The Participant shall not have any rights as a
shareholder of the Company until the Shares have been issued or transferred to
such Participant.

6. Legend on Certificates. Any Shares issued or transferred to the Participant
pursuant to Section 2 of this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable federal or state laws or relevant securities laws of the jurisdiction
of the domicile of the Participant, and the Committee may cause a legend or
legends to be put on any certificates representing such Shares to make
appropriate reference to such restrictions.

7. Transferability. RSUs may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Participant otherwise than by will
or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 7 shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

8. Notices. Any notice under this Agreement shall be addressed to the Company in
care of its General Counsel at the principal executive office of the Company and
to the Participant at the address appearing in the personnel records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

9. Withholding. The Participant shall be required to pay to the Company or any
Affiliate applicable withholding taxes with respect to any issuance or transfer
under this Agreement or under the Plan, and the Company or any Affiliate shall
have the right and is hereby authorized to withhold from any issuance or
transfer due under this Agreement or under the Plan or from any compensation or
other amount owing to the Participant an amount in respect of such withholding
taxes, and to take such action as may be necessary in the opinion of the Company
to satisfy all obligations for the payment of such withholding taxes.

10. Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

11. RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan and

 

3



--------------------------------------------------------------------------------

agrees that all RSUs and Shares received in respect of RSUs are subject to the
Plan. The terms and provisions of the Plan, as may be amended from time to time,
are hereby incorporated by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms of the Plan will govern and prevail.

12. Modifications. Notwithstanding any provision of this Agreement to contrary,
the Company reserves the right to modify the terms and conditions of this
Agreement including, without limitation, the timing or circumstances of the
issuance or transfer of Shares to the Participant hereunder, to the extent such
modification is determined by the Company to be necessary to comply with
applicable law or preserve the intended deferral of income recognition with
respect to the RSUs until the issuance or transfer of Shares hereunder.

13. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

14. Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of the Participant’s termination of employment with
the Company and its Affiliates the Participant is a “specified employee” as
defined in Section 409A of the Code and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Participant) until
the date that is six months and one day following the Participant’s termination
of employment with the Company and its Affiliates (or the earliest date as is
permitted under Section 409A of the Code) and (ii) if any other payments or
other benefits due to the Participant hereunder could cause the application of
an accelerated or additional tax under Section 409A of the Code, such payments
or other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Committee, that does not cause such an accelerated or
additional tax. The Company shall use commercially reasonable efforts to
implement the provisions of this Section 14 in good faith; provided that neither
the Company, the Committee nor any of the Company’s employees, directors or
representatives shall have any liability to the Participant with respect to this
Section 14.

 

Sincerely, Talen Energy Corporation

 

Paul Farr President & Chief Executive Officer

 

4



--------------------------------------------------------------------------------

Exhibit A

Talen Energy

2015 Stock Incentive Plan

Restricted Stock Unit Agreement

 

Granted to:    Participant Name SSN:    SSN or I-Number Date of Award:    Grant
date Date restrictions expire:    February 10, 2020 Units:    Number of units
granted

 

5